                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                               )
BRIGHTWELL DISPENSERS LIMITED, )
                               )
         Plaintiff,            )
                               )
         v.                    )                 Civil Action No. 17-cv-1783 (KBJ)
                               )
DONGGUAN ISCE SANITARY WARE )
INDUSTRIAL CO. LTD., et al.,   )
                               )
         Defendant.            )
                               )


                 MEMORANDUM OPINION ADOPTING
       REPORT & RECOMMENDATION OF THE MAGISTRATE JUDGE

      Plaintiff Brightwell Dispensers Limited (“Plaintiff” or “Brightwell”), a product

manufacturer with a principal place of business in the United Kingdom, brings this

action against Defendant Dongguan ISCE Sanitary Ware Industrial Co., Ltd.

(“Defendant” or “Dongguan”), a product manufacturer with a principal place of

business in China, alleging patent and trademark infringement. (See Compl., ECF No.

1.) After Dongguan failed to respond to Brightwell’s complaint, on May 24, 2018,

Brightwell filed a Motion for Default Judgment; that same day, this Court referred this

matter to a magistrate judge for full case management. (See Pl.’s Mot. for Default J,

ECF No. 7; Min. Order of May 24, 2018.) On February 12, 2019, the assigned

Magistrate Judge, Robin M. Meriweather, ordered Brightwell to show cause why its

case should not be dismissed for lack of personal jurisdiction. (See Order to Show

Cause, ECF No. 10, at 4.)
         Brightwell filed its response to the order to show cause on March 8, 2019. It

asserts that the Court maintains both specific and general personal jurisdiction over

Dongguan for several reasons. (See generally Pl.’s Resp. to Order to Show Cause, ECF

No. 11.) Brightwell first argues that the Court has specific jurisdiction over Dongguan

under the District of Columbia’s long-arm statute, which grants jurisdiction over

entities “‘transacting any business’ in the District of Columbia[,]” because Dongguan’s

fully interactive website is accessible to residents of the District of Columbia (“D.C.”).

(Id. at 2.) Brightwell also argues that the Court has general jurisdiction because

Dongguan’s fully interactive website satisfies the due process requirement that a party

have continuous and systematic contacts with the forum state. (See id.)

         Before this Court at present is the Report and Recommendation that Magistrate

Judge Meriweather has filed regarding the Court’s jurisdiction over this matter. (See R.

& R., ECF No. 12.) 1 The Report and Recommendation reflects Magistrate Judge

Meriweather’s opinion that Brightwell has failed to demonstrate personal jurisdiction in

this District. (See id. at 1.) Specifically, Magistrate Judge Meriweather finds that the

Court lacks general jurisdiction because Brightwell, relying solely on the accessibility

of Dongguan’s website to D.C. residents, has not shown that Dongguan is “essentially

at home” in D.C., as the Supreme Court’s current jurisprudence requires. (See id. at 6–

8 (citing Daimler AG v. Bauman, 571 U.S. 117, 139 (2014)).) Magistrate Judge

Meriweather further explains that even under the D.C. Circuit cases on which

Brightwell relies, which predate Daimler, Brightwell cannot establish general


1
    The Report and Recommendation, which is 17 pages long, is attached hereto as Appendix A.




                                                  2
jurisdiction because the mere existence of an interactive website that could be accessed

by D.C. residents, without proof of online transactions made by D.C. residents, is

insufficient under the D.C. Circuit’s jurisprudence. (See id. at 7.)

       Magistrate Judge Meriweather also finds that the Court lacks specific jurisdiction

under D.C.’s long-arm statute, because Brightwell has not shown that Dongguan has

actually transacted any business with D.C. residents. (See id. at 9.) Magistrate Judge

Meriweather notes that Brightwell was able to allege such transactions with respect to

other forums (namely, an infringing product sold in California); thus, omissions of

similar facts with respect to D.C. are “particularly glaring.” (Id. at 12.)

       In addition to articulating these conclusions, Magistrate Judge Meriweather’s

Report and Recommendation also advises the parties that either party may file written

objections to the Report and Recommendation, which must include the portions of the

findings and recommendations to which each objection is made and the basis for each

such objection. (Id. at 16–17.) The Report and Recommendation further advises the

parties that failure to file timely objections may result in waiver of further review of the

matters addressed in the Report and Recommendation. (Id. at 17.) Under this Court’s

local rules, any party who objects to a Report and Recommendation must file a written

objection with the Clerk of the Court within 14 days of the party’s receipt of the Report

and Recommendation. LCvR 72.3(b). The due date for objections to be filed in the

instant case has passed, and none have been filed.

       This Court has reviewed Magistrate Judge Meriweather’s report and agrees with

her thorough analysis and conclusions. Thus, the Court will ADOPT the Report and




                                             3
Recommendation in its entirety. Accordingly, Plaintiff’s Motion for Default Judgment

will be DENIED, and this case will be DISMISSED, for want of jurisdiction.

      A separate Order accompanies this Memorandum Opinion.


DATE: December 20, 2019                       Ketanji Brown Jackson
                                              KETANJI BROWN JACKSON
                                              United States District Judge




                                          4
